

 
 

--------------------------------------------------------------------------------

 

SEPARATION AGREEMENT


This Separation Agreement (“Agreement”) is made and entered into this 6th day of
May, 2010 (the “Effective Date”) by and between RICHARD RYCHLIK (“Rychlik”) on
the one hand, and APPLIED NATURAL GAS FUELS, INC. (“ANGF”), and their successors
and assigns, on the other, with reference to the following facts.


Recitals
 
 
A.
WHEREAS, ANGF employed Rychlik until the Effective Date under the terms of an
employment agreement dated August 21, 2009 (the “Employment Agreement”);



 
B.
WHEREAS, Rychlik resigned from ANGF on or about the Effective Date; and



 
C.
WHEREAS, ANGF and Rychlik now desire to set forth the terms of separation and
severance.



Agreement and Release
 
Based on the above Recitals, and in consideration of the promises and
representations described below, Rychlik and ANGF, and their successors and
assigns, agree as follows.
 
1.            In conjunction with the execution of this Agreement, Rychlik
hereby confirms  that as of the Effective Date, he has resigned in all
capacities as an officer and employee of the Company, and does further confirm
that, as of the Effective Date, his Employment Agreement was terminated by
virtue of such resignation and he thereby relinquished any of the powers, duties
or authorities otherwise bestowed upon an officer or employee under either his
Employment Agreement or under applicable federal law or the laws of the State of
Texas.


2.            ANGF agrees to pay Rychlik severance (“Severance”) in the form of
salary and benefit continuation for a period of four(4) months from the
Effective Date as if he continued to remain an employee of ANGF during such
Severance period, commencing within seven (7) days of mutual execution of this
Agreement.


3.            Rychlik agrees to provide consulting services to ANGF on an
as-needed basis for a period of three months from the Effective Date. During
such period, ANGF agrees to reimburse Rychlik for expenses incurred in the
performance of consulting services on the same basis as was customary during the
period of his employment.


4.            In consideration of the performance of the provisions contained in
this Agreement, Rychlik hereby agrees to forever relieve, release, and discharge
ANGF, including but not limited to ANGF’s respective predecessors, successors,
parents, subsidiaries, affiliates, franchisees, divisions, general partners,
limited partners, licensees and assigns, together with all of the foregoing
entities’ respective officers, directors, employees, shareholders, controlling
persons, general partners, limited partners, subsidiaries, affiliates, and
partners, including without limitation their respective heirs, executors,
attorneys, agents, administrators, successors, franchisees, licensees, and
assigns of each of the foregoing, and all persons acting by, through or under
 the foregoing, or any of them (“Releasees”) from any and all claims, debts,
obligations, causes of action, demands, liabilities, costs, emotional or
psychiatric injuries,  attorneys' fees  or expenses of whatsoever kind or
nature, whether

 
 

--------------------------------------------------------------------------------

 

known or unknown, suspected or unsuspected, arising from or relating to the
Rychlik’s employment with ANGF.  Rychlik further agrees that he will not
institute any action or actions, causes of action (in law or in equity), suits,
debts, liens, claims, demands, known or unknown, in state or federal court, or
with any state, federal or local government agency arising from or attributable
to any employment practice of ANGF, its agents, and all persons acting by,
through, under, or in concert with ANGF, relating in any way to his employment
with ANGF.  Rychlik agrees that he shall not file any actions against ANGF or
the Releasees in any state or federal court, state or federal governmental
administrative agency, or private organization and that he will not participate
in or accept any monies from any such action either in their own individual
capacity or as part of a representative or class action.  It is understood that
this Agreement is a bar to any such action or proceeding. 


5.            Rychlik is fully aware of and understand all of his rights under
the Age Discrimination in Employment Act.  Rychlik understands and agrees that:


 
a.
He has carefully read and fully understand this Agreement and its legal effect;

 
b.
He understands and acknowledges that he has the right to take up to twenty-one
(21) calendar days to fully consider the terms and effects of this Agreement
prior to executing it;

 
c.
He understands that he may revoke this Agreement within seven (7) calendar days
of its execution.  The terms of this Agreement are not effective until eight (8)
calendar days after its execution.  Revocation shall not be effective unless it
is communicated in writing to and actually received by ANGF within seven (7)
calendar days after the execution of this Agreement.  If Rychlik revokes this
Agreement, ANGF shall be relieved of all of its obligations under this
Agreement.

 
d.
He had the opportunity to consult with an attorney.





6.            Rychlik acknowledges that by the close of business on the last
date of the severance period, he will have returned to the Company all property
and materials (including without limitation keys, security passes, computers,
cellular telephones, equipment and documents) belonging to the Company which are
in his possession.


7.            Rychlik acknowledges that during the term of his employment, he
learned information of a secret or confidential nature about and belonging to
the Company.  Rychlik agrees that, at any time in the future, he will not use or
disclose in any manner and to any person or entity (both commercial and
non-commercial) any such Confidential Information.  As used in this Agreement
“Confidential Information” in whatever form of media includes trade secrets,
proprietary concepts, confidential business or financial information, mailing
lists, business plans and/or policies, methods of operations, customer lists and
information, sales and marketing plans, research and development plans,
strategic plans, training strategies customer relations plans, strategies,
processes and procedures, and any other information acquired by him in the
course of his employment with the Company that is not readily available to the
public. This restriction shall not apply to: (i) information that may be
disclosed generally is in the public domain through no fault of his; (ii)
information received from a third party outside the Company that was disclosed
without a breach of any confidentiality obligation; (iii) information approved
for release by written authorization of the Company; or (iv) information that
may be required by law or an order of any court, agency, or proceeding to be
disclosed.


8.            The parties agree that Rychlik’s resignation and termination of
the Employment

 
 

--------------------------------------------------------------------------------

 

Agreement are not related to or as a result of a disagreement relating to the
Company’s operations, policies or practices, nor is it related to or as a result
of, any misconduct by Rychlik in connection with the Company’s operations.  ANGF
and Rychlik will keep the terms of this Agreement strictly confidential and will
not disclose them to any person, except for communications with his accountants,
attorneys or his immediate family or except as required by subpoena or court
order or in a filing with the Securities and Exchange Commission made with the
advice of Company counsel.


9.            This Agreement will be interpreted and enforced under the laws of
the State of Texas.  Whenever possible, each provision of this Agreement shall
be interpreted in such a manner as to be effective and valid under applicable
laws.  If any provision of this Agreement shall, for any reason, be adjudged by
a court of competent jurisdiction to be invalid or unenforceable, such judgment
shall not affect, impair, or invalidate the remainder of the Agreement.


10.            This Agreement represents the entire agreement and understanding
between ANGF and Rychlik.  There are no agreements, representations, or
promises, either oral or written, with respect to the subject matter of this
Agreement between ANGF and Rychlik except as expressly stated in it.  No change
to or modification of this Agreement shall be valid or binding unless it is in
writing and signed by ANGF and Rychlik.


11.            This Agreement is the product of arms-length negotiations between
the parties and shall be deemed equally drafted by both parties.  It shall not
be construed against any party as the drafting party.


12.            This Agreement may be signed in counterparts and, if so signed,
this Agreement shall have the same force and effect as if signed at the same
time.  The parties may execute this agreement by fax signatures.


Date:  5/06/2010                                
 
/s/ Richard Rychlik
   
RICHARD RYCHLIK
           
Date: 05/06/2010                                
 
APPLIED NATURAL GAS FUELS, INC.
               
/s/ Cem Hacioglu
   
Print Name: Cem Hacioglu
   
On behalf of APPLIED NATURAL GAS FUELS, INC.







 
 

--------------------------------------------------------------------------------

 
